EXHIBIT 10.14

EXECUTIVE SEVERANCE PLAN

BACKGROUND

The company’s Executive Severance Plan covers the company’s Chief Executive
Officer, Chief Financial Officer and each Vice President of the company, and
such other officers as are designated to be eligible under this plan by the
company’s Chief Executive Officer. The plan is a successor plan to that of FMC
Technologies, which was approved by FMC Technologies’ Compensation Committee in
January 2008.

APPLICATION

Only individuals involuntarily terminated by the company are eligible for
benefits under the plan. Individuals must also remain with the company through a
mutually acceptable release date for payments and benefits under the plan.

Individuals covered by the plan are not eligible for other pay or benefits
available to JBT Corporation employees under the company’s Employee Severance
Plan.

Individuals covered by the plan receive the same pay and benefits regardless of
age or years of service.

No benefit will be paid under the plan that is duplicative of any benefit paid
to an eligible individual under the company’s change in control agreement with
such individual.

KEY PROVISIONS

 

Severance Amount:

   15 months base pay and target bonus.

Current Year Bonus:

   Pro rata payment of bonus based on salary through termination date, provided
the performance goals underlying the bonus have been attained.

Medical/Dental Benefits:

   Continued for 15 months; executive pays active employee premiums.

Retirement Benefits:

   No enhanced benefits.

Other Insurance Benefits:

   Cancelled at termination.

Long-Term Equity:

   Judgment delegated to CEO for any special treatment of vested/unvested
options or restricted stock.

 

- 1 -



--------------------------------------------------------------------------------

Other Benefits:

   Outplacement assistance   

Vacation pay – earned, accrued and carried over (2 weeks maximum).

Financial planning assistance.

Tax preparation assistance.

Conditions:

  

Non-disclosure.

Non-compete.

Non-solicitation.

 

- 2 -